Title: Thomas Boylston Adams to Abigail Adams, 5 May 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother,
Philadelphia 5th: May 1793—
Your last letter to me is dated the 18th: of March, since which time I have not heared a single word of the family, either verbally, or in writing. We have news from France as late as the 15 of March, and one would think a letter from Quincy might have traveled the distance of 350 miles in the course of seven weeks. ’Tis my happiness, (some may think it a misfortune) not to distress my mind with unpleasant surmises upon such occasions; but I had rather be accused of a little Stoical apathy, than upon every intermission of more than usual duration in the correspondence of my friends, to attribute it to unfavorable causes. Mrs. Smith & her family have all been sick since their return, but I heared nothing of it till they had recovered their health— This may be the case with the Family at Quincy, but I hope they have not yet to wait to inform me of their reestablishment— On Friday last the French Frigate which brought the French Minister from Paris came up the Delaware—she had been expected for some days, and when she got up, she saluted the City with fifteen Guns—which were answered from the Shore— There was a vast collection of people on the Wharves who saluted the Vessel with repeated huzza’s, which were warmly returned by the Crew— Great numbers went off to the Ship as she lay in the River, and met a most cordial reception from the French Officers— the next day I went on board, but without making my self known I wished merely to gratify my curiosity, and I could do it as well Incog—as if I had been introduced— the officers were civil, and shewed all that was to be seen—which cheifly consisted in 300 dirty Sailors in a dirty vessel, all á la mode de Francàise the Sailors Sing Ci, Ira—and dance the Marselais call each other Citoyen and in short exhibit the true spirit of the Revolution— There are the Crews of seven prizes which she has made since she left France on board, the Captains & mates of which are permited to walk the Deck— So much for L’Ambuscade The Minister has not yet arrived—he comes by land from Carolina—
Your Friends here desire to be particularly remembered to you, I shall do it however only in this general way, which for civilities like these, is quite sufficient— Indeed I am at a loss to think what the generality of these mighty civil folks would find to say to me, were it not for my absent relations, whose health & wellfare seems to be a never failing source of enquiry & congratulation. I have a method of discovering whether the compliment in such cases is intended for me, or the person enquired for— “Your Father and Mother were well I hope when you heared from them last?” “Sir—or Madam (as the case may be) you do me honor by your friendly enquiries.” If any thing further seems to be expected—I descend into particulars—but for the most part, the conversation seldom goes beyond a proposition & reply—very rarely to a rejoinder— You see I must be in the fashion—I cant avoid a little Scandal
With presenting my best love to all Friends / I subscribe
Thos B Adams
PS, Mrs. Lynch has heared of the arrival of the Vessel in which her husband went last to Sea, at Boston, and has desired me to make enquiry of Mr Briesler, whether Lynch has returned and whether he intends coming to Philada:— The poor woman thinks herself deserted, and I believe nothing gives her more comfort than the prospect of Col & Mrs. Smith’s residing here.
Monday 6th:
After I had sealed this Letter I received my Fathers of the 27th: of April—which I will answer in a short time—

